DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           NICHOLAS CONEY,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D18-1712

                            [October 18, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 02-5030CF10B.

   Nicholas Coney, Okeechobee, pro se.

   No brief required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.